DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitt, US 10,576,885.
Regarding claim 1, Schmitt discloses a vehicle comprising: a front grille including an air intake (22); a radiator (110) arranged behind the front grille; an air duct (20) configured to guide air from the air intake to the radiator, the air duct widening upward from the air intake to the radiator; and a horn (32) arranged in front of the air duct at a position higher than the air intake (Fig. 1).
Regarding claim 3, Schmitt discloses the horn (33) is arranged to overlap with an upper corner of the air duct (20) when seen from a front of the vehicle (Fig. 1).
Regarding claim 4, Schmitt discloses a recess (36) is provided at an upper corner of the air duct, and the horn (32) is arranged at the recess (Fig. 1).
Regarding claim 5, Schmitt discloses the air duct is recessed (36)at a position behind the horn (33)(Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Sedlak, US 10,538,158.
Schmitt shows all of the limitations of claim 1 as above, but does not show the horn arranged not to overlap with a fan of the radiator when seen from a front of the vehicle.
Sedlak teaches a vehicle front structure comprising a radiator (110), an air duct (102), and a horn (104); and the horn is arranged not to overlap with a fan of the radiator when seen from a front of the vehicle (Fig. 1-3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle shown by Schmitt by providing the horn arranged not to overlap with a fan of the radiator as taught by Sedlak to reduce aerodynamic drag, reduce CO2 emissions, and improve design freedom (Sedlak; Col. 2, lines 4-22).



Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose related vehicle structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612